Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-543

IN RE: THEODORE L. FREEDMAN,
                            Respondent.
Bar Registration No. 165290                                     BDN: 110-13

BEFORE:       McLeese, Associate Judge, and Reid and Ruiz, Senior Judges.

                                       ORDER
                                 (FILED - April 7, 2016)

        On further consideration of the June 5, 2013, order that suspended
respondent pursuant to D.C. Bar R. XI § 10 (c) and referred the matter to the Board
on Professional Responsibility to institute formal proceedings, the certified order
accepting respondent’s resignation from the practice of law in the state of New
York while disciplinary actions were pending, this court’s December 23, 2015,
order directing respondent to show cause why the functional equivalent discipline
of a five-year suspension with a fitness requirement should not be imposed, and the
statement of Disciplinary Counsel, and it appearing that respondent has failed to
file a response to the court’s order to show cause but did file his D.C. Bar R. XI §
14 (g) affidavit on June 27, 2013, it is

       ORDERED that Theodore L. Freedman is hereby suspended from the
practice of law in the District of Columbia for a period of five years, nunc pro tunc
to June 27, 2013, and his reinstatement is contingent on a finding of fitness. See In
re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).

                                           PER CURIAM